Citation Nr: 0412590	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-14 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for ankylosing spondylitis. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for irritable colon syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's petition to 
reopen his previously denied claims for service connection 
for ankylosing spondylitis and irritable colon syndrome.

For the reasons explained below, the Board will reopen the 
claims.  Unfortunately, however, they must be further 
developed before a decision can be made on their merits.  So 
they are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In June 1996, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for ankylosing spondylitis; later in June 1996, 
the RO sent the veteran a letter notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  He did not file a timely appeal concerning this 
claim.

2.  Additional evidence since has been received, however, 
which is so significant that it must be considered in order 
to fairly decide the merits of his claim for 
service connection for ankylosing spondylitis.



3.  Also in June 1996, the RO denied the veteran's claim for 
service connection for irritable colon syndrome; and later in 
June 1996, the RO sent him a letter notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  He did not file a timely appeal regarding this 
claim, either.

4.  Additional evidence since has been received, however, 
which is so significant that it must be considered in order 
to fairly decide the merits of his claim for 
service connection for irritable colon syndrome.


CONCLUSIONS OF LAW

1.  The February 1977 and April 1984 decisions denying the 
claim for service connection for a back condition, and the 
June 1996 RO decision that denied the petition to reopen the 
claim for service connection for ankylosing spondylitis 
are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

2.  New and material evidence has been received since the 
June 1996 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The June 1996 decision denying the claim for service 
connection for irritable colon syndrome is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

4.  New and material evidence has been received since the 
June 1996 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1963, the veteran applied for service connection for 
a back condition.  In a February 1977 letter to him, the RO 
denied his claim on the basis that his service medical 
records (SMRs) were negative for any indications of treatment 
of a back condition.  He did not appeal that decision.

In March 1984, the veteran filed a petition to reopen his 
claim for service connection for a back condition.  And an 
April 1984 rating decision denied his petition, again noting 
that his service medical records were negative for any 
indications of treatment of a back condition.  Also 
considered was a summary of a hospitalization at a private 
facility in May 1968, in which the discharge diagnosis was 
ankylosing spondylitis.  A letter from William P. Beetham, 
M.D., dated in October 1970 also noted that the veteran was 
significantly disabled due to a car accident in March 1969 
and that he had ankylosing spondylitis.  Subsequent medical 
records contained additional diagnoses of ankylosing 
spondylitis.

The veteran filed a timely notice of disagreement (NOD) to 
that decision in June 1984.  And the RO sent him a statement 
of the case (SOC) in July 1984.  But he did not then perfect 
his appeal to the Board by filing a timely substantive appeal 
(e.g., a VA Form 1-9 or equivalent statement).

In January 1994, the veteran again petitioned the RO to 
reopen his claim for service connection for ankylosing 
spondylitis.  He also filed an additional claim for service 
connection for irritable colon syndrome.

In a June 1996 rating decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
ankylosing spondylitis on the basis that the recently 
submitted evidence merely confirmed the diagnosis of 
ankylosing spondylitis, first made in the late 1960s.  That 
rating decision also denied service connection for irritable 
colon syndrome on the basis that his service medical records 
were negative for indications of the condition and it was 
first diagnosed at a private medical facility in January 
1983.  He was notified of the decision and his appellate 
rights.  He again did not appeal, however.

Since the veteran did not timely appeal the RO's June 1996 
decision, concerning either claim, that decision is final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  So this, in turn, means there must be new and 
material evidence since that decision to reopen his claims 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's June 1996 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant. Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id., at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).



Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claims 
and, if so, may proceed directly to adjudicate them on the 
full merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).  The VCAA, incidentally, has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

In April 2001, the veteran filed a petition at the RO to 
reopen his claims for service connection for ankylosing 
spondylitis and irritable colon syndrome.  He stated these 
conditions first became manifest in service. 



In connection with his application to reopen, the Board notes 
that evidence associated with the record includes a VA 
progress note dated in April 2001, in which the examiner 
stated that it is possible the first manifestations of the 
veteran's ankylosing spondylitis and irritable colon syndrome 
occurred in service.

This additional evidence, received since the RO last denied 
the claims in June 1996, is particularly significant and 
material as this is the first competent medical evidence of 
record suggesting the ankylosing spondylitis (AS) and 
irritable colon syndrome (inflammatory bowel disease) first 
became manifest in service.  Other previously considered VA 
records noted that ankylosing spondylitis was first diagnosed 
in 1968, and that irritable colon syndrome was first 
diagnosed in 1983.  Both initial diagnoses, if in fact not 
made until those years, occurred long after the veteran's 
service in the military had ended in December 1956.  
But the probative value of the April 2001 VA progress note, 
in relation to the other evidence of record, is not at issue 
when determining whether it is new and material to the case.  
Indeed, the credibility of the April 2001 VA progress note is 
presumed as mandated by the holding in Justus.  Only once the 
claim is reopened may this be called into question.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims for service 
connection for ankylosing spondylitis and irritable colon 
syndrome.  Although the April 2001 VA physician's opinion 
constitutes new and material evidence, the opinion is couched 
in very equivocal language-noting only that it is 
"possible" the conditions at issue first became manifest in 
service.  And this, while sufficient to reopen the claims, is 
simply insufficient to grant service connection.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) ("[A]n accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is 'definite etiology' or 
'obvious etiology.'").  But see, too, Winsett v. West, 11 
Vet. App. 420, 424 (1998) (A doctor's opinion phrased in 
terms of "may or may not" is an insufficient basis for an 
award of service connection.).  So upon reopening the claims, 
a medical opinion is needed to resolve these critical issues.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

As briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA.  And although § 3.156 was 
revised as a consequence and contains a slightly different 
definition of what constitutes new and material evidence, 
this change only applies to petitions to reopen that were 
filed on or after August 29, 2001.  The veteran petitioned 
the RO to reopen his claims in April 2001, so prior to that 
date, and that is why his case was considered under the 
former regulation.  This small difference in definition is 
inconsequential, though, because the Board is reopening his 
claims, regardless, and ordering further development of them 
before actually making a decision on their merits.


ORDER

As new and material evidence has been received, the claims 
for service connection for ankylosing spondylitis and 
irritable colon syndrome are reopened.  The appeals are 
allowed to this extent, and this extent only, subject to the 
further development discussed below.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claims.  38 U.S.C.A. § 5107(a).  He has indicated that 
he receives Social Security Administration (SSA) 
disability insurance benefits, perhaps for the conditions at 
issue.  So VA must obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992).

In addition, "[i]n a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination is need to determine the 
etiology of the veteran's ankylosing spondylitis and 
irritable colon syndrome.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for ankylosing 
spondylitis and irritable colon syndrome 
since service, the records of which are 
not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  Request all documents and other 
records pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision and 
a copy of the decision, itself.

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

4.  Upon completion of the above 
development, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating if it is at 
least as likely as not his ankylosing 
spondylitis is related to his service in 
the military or, instead, due to 
something else.  All special studies and 
tests needed to make this determination 
should be undertaken.  The claims folder 
should be made available to the examiner 
prior to the examination to review the 
veteran's pertinent medical history.  
Discuss the rationale for the opinion.

5.  Also schedule the veteran for an 
appropriate examination to obtain a 
medical opinion concerning the etiology 
of his irritable colon syndrome, i.e., 
whether it is at least as likely as not 
related to his service in the military 
or, instead, due to something else.  All 
special studies and tests needed to make 
this determination should be undertaken.  
The claims folder should be made 
available to the examiner prior to the 
examination to review the veteran's 
pertinent medical history.  Discuss the 
rationale for the opinion.

6.  Then readjudicate (de novo) the 
veteran's claims for service connection 
for ankylosing spondylitis and irritable 
colon syndrome based on the additional 
evidence obtained.  If the claims 
continue to be denied, send him and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it.

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



